Sener, C. J.,
dissenting.
This was an action brought in Carbon county and after-wards removed to Albany county. It was brought by Lewis Bros, of San Francisco to recover from Jane Granger-a balance of $156.87 and interest, for certain cigars sold and, delivered to her at her request, as alleged in the petition bringing the suit. The answer was a general denial, and also set up that the defendant was a married woman, having a living husband named William Granger, and claimed that he ought to be joined as a party defendant, and concluded that she ought to be dismissed with costs.
The court proceeded to try the case with the aid of a jury, a verdict was rendered for the plaintiffs, Lewis Bros., and upon this a judgment was entered; after a motion for *243a new trial Rad been made, argued, and overruled, the defendant below bas brought into this court a writ of error to have the judgment of the court below reversed.
There are twelve assignments of error made by counsel in their written assignments filed in this case, but there were only six assignments of error embraced in the motion for a new trial, and the counsel in their printed brief reduced their points or assignment of errors to six.
I think under rule No. 5 of this 'court, that counsel or litigants can only be heard here in support of such assignments of error as were specifically made, pointed out and embraced in the motion for a new trial in the court below; what was relied on there, must be relied on here. No more can be asked of the court here, than was asked of the court below; what was not specifically pointed out in the motion for a new trial, though excepted to during the running of the trial, must he taken to he waived in the court below and so cannot be availed of here. Rule 5 of this court is explicit: “ No case will be heard in court unless a motion for a new trial shall have been made in the court below, in which all matters of error and exceptions have been presented, argued, and the motion overruled and exceptions taken to the overruling of said motion, all to be embraced in the bill of exceptions.” As was said by the court in Dodge v. The People, “ all the reasons known for setting aside the verdict and granting a new trial should be set forth in the motion for a new trial,” 4 Neb., 231; and again the court in 8 Neb. 134, Lyman v. McMillan, says, “ To lay the foundation for a review by the supreme court, of questions raised and decided on the trial in the court below, it is' necessary that the particular errors relied on be first assigned in the motion for a new trial.”
The first exception or assignment of errors which I shall notice, is the fifth, which is in these words: “ Because the court erred in instructing the jury to pay no attention to the evidence to sustain the second defense of the defendant’s answer.” Now the second part of the defendant’s answer set up the fact that the defendant was a married woman *244with a living husband at the time suit was brought, and that the husband, William Granger, should have been joined with her as a party defendant.
Was there error in this? Practically the second part of the defendant’s answer, or defense, was in the nature of a demurrer alleging a defect of parties defendant.
The court did not proceed at once to determine that question as it might have done, to have seen its bearing upon the case, but treated that part of the defense as an answer. Now was it any defense that should have gone to the jury? or could its going to the jury have affected the case in the least? Clearly the court was right in saying that the husband ought not to have been joined with the Avife as a defendant. For I think it very clearly established by the testimony of Adams that the wife was conducting, or to use his language, “ doing a general merchandise business, groceries and dry goods,” and on this point lies testimony not impeached. She was carrying on a business, I think, as contemplated by sec. 5 of the Married Woman’s Act, p. 481, chap. 82 of the Compiled Laws of Wyoming, and that section that in respect to such business she may sue and be sued alone. If this be true, what object could there be in joining her husband with her ? Clearly noue.
But it was claimed in argument at bar that sec. 25 of the Wyoming Code of 1876 provided that, “when a married woman is a party her husband shall be joined with her except :
“I. When the action concerns her separate property she may sue alone.”
“ II. ■ When the action is between herself and husband she may sue or be sued alone.” And as this act was passed in 1878, and'the Married Woman’s Act in 1869, it was maintained that the act first cited repealed by implication the authority to sue a married woman as a feme sole.
I think not. At the session of the fourth legislative assembly in 1875, an effort was made to codify the laws, and by sec. 2, of the act of Dec. 11, 1875, entitled “ An *245act to compile and publish the laws of Wyoming in one volume,” it was provided that it should he the duty of a joint committee to cause each law of the Territory that may be in force at the close of the present session to he published as it may exist at that time,” and further, that all were to he published as the “ Compiled Laws of Wyoming.” Under and by virtue of .this authority, both sec. 25 of the Code, and the Married Woman’s Act appear in the compilation. Now can they be so construed that both shall stand ? I think so, by treating the authority to sue a married woman as a feme sole, as but a further exception to sec. 25 of the Code. If it be said, as against this view, that the exceptions practically explain away the general rule of the 25th' sec., the answer must be, I think, that the legislature so meant and has so said, and it is but giving expression to what they have said. The execution should follow the judgment. And it is expressly provided in the Married Woman’s Act, that the property of a married woman may be taken on execution against her. This view preserves the Married Woman’s Act in its entirety, and carries out the theory that underlies its construction, viz.: that a married woman may not only contract independently of her husband, but may be made liable for her contracts without the joinder of her husband with her in the suit, and that separate judgment and execution may follow in such suit and as a result of it. True, the compilation has never been formally adopted by the legislature, by an act in terms legalizing the whole of it, yet the purpose was to publish every act as it then existed. Since then two legislative assemblies have met, and the compilation has been recognized in at least six acts of the two bodies; laws being passed to amend the compilation and the amended laws, and those amended laws have recognized the compilation in unmistakable' terms, and seven laws have been amended and changed. May it not be fairly inferred that this compilation made in pursuance of an act of the legislature, was satisfactory to it in so far as the same has not been altered *246or changed, — both statutes are maintained as evidently was the purpose of the legislature. The very object of the compilation, was a harmonious code of laws, readily to be found in a single volume, and each and all speaking with the same force and,equal-authority and to be construed, if possible, as acting together, which is done by this view.
The case just cited in the 6th of California, contained a statute which was in the very same words of our 25th section of the Code, and was silent as to any authority to sue a married woman as a /erne sole ; but the supreme court of that state held < that a married woman was not only suable alone in respect to her business, as sole trader or as a feme sole, but that it was error on demurrer to join her husband with her. • Nor is it necessary to sue the married woman in any manner different from that which would'be followed in suing her as a feme sole. The object is to remove the cov-erture and. to treat her in the suit as if it never existed. The court in 57 N. Y., p. 136, decided in 1872, Hier v. Stabler, say, “in an action upon a contract executed hy a married woman, it is not necessary to allege in the complaint that the contract was executed in her business or for the benefit of her separate estate. Nor is it necessary to ask judgment charging her separate estate; but the complaint may be framed as if the defendant were a feme sole, and if coverture is interposed as a defense, testimony proving the contract enforceable against a feme covert is proper in reply.”
Having ascertained that there was no error in the fiiilure to join the husband as a party defendant, was it error in the court to say to the jury, that they had nothing to do with the question of whether the defendant was a married woman or not? Possibly it would have been better for the court to have said, that the fact of the proof of the defendant being a married woman could not relieve her from liability for her debts contracted in and about her separate business, and although she may be a married woman, yet if she was conducting a separate business, and *247contracted and has not paid this debt, she is liable in, this action, and you must so find. Yet I cannot say the court erred. The defendant' was carrying on a separate business onxher own account, as I think was clearly proved, and the plaintiff properly introduced testimony to show the contract enforceable against her as a married woman, to wit: that she had been doing business on her sole and separate account. If she had bought these cigars as a feme sole she was liable. If she bought them in her sole and separate business as a married woman, she was liable; her husband could not be joined in an action relating to her separate business, and how she was prejudiced by the court in its instructions I cannot see; and unless she was, I think the court committed no such error as she can complain of here, and therefore I think the fifth assignment of errors not good.
The second assignment of errors is the admission of the deposition of Samuel Lewis, the California merchant, who shipped the goods; the deposition was certainly good as a link in the chain, showing that Lewis Bros, shipped the goods conformably to the request of Mr. Leebes, who swears that he sold the bill of goods to Jane Granger, and that he had dealings with her before; therefore this latter evidence tending to prove Jane Granger carrying on business in her own name, and so admissible.
As to the fact of the goods being shipped conformably to Leebes’ direction, this was fully proved by Barton, the shipping clerk of Lewis Bros.
The third assignment of errors is because the court erred in admitting the evidence to which the defendant objected. This, in my opinion, is too indefinite: vide, Lyman v. McMillan, 8 Neb., and B. & M. R. R. Co. v. Harris, 8 Neb., 14. It does not apprise this court of the particular testimony in which the alleged errors occurred; it should do so specifically, that this court may know what exceptions taken during the trial were really relied on in the motion for a new trial. If it is said, as it was, that an inspection *248of the whole record will show, it will be a sufficient answer to say that even if we relied on the written assignment, shown here for the first time, the twelve assignments of errors relied on hy the plaintiff in error, that they do not embrace or point out as error all the exceptions taken by the counsel for the defendant in the court below; but if they did there would be nothing in the record to show that they were all relied on in the motion for the new trial, for clearly the record brought here does not show it. It is hardly probable in any case that every ruling of an inferior court in the trial of any case is erroneous, to which counsel often hurriedly excepts; they are saved often to give time to consider them more maturely, and often are then seen to be right, and so abandoned in the motion for a new trial. Be this as it may, the exceptions relied on are not specifically pointed out, and therefore I cannot hunt through the record to find the exceptions taken, and if I did, as I have said before, I could not know what was really relied on as errors in the motion for a new trial.
The fourth and sixth assignment of errors are as follows: The fourth, because the court erred in taking from the jury a material issue in the case; the sixth, because the court refused to give the jury instructions asked for by the defendant.
These two assignments are really but one. The issue claimed to be taken away was this instruction; one of the issues presented in the answer, is that the defendant at the time of the commencement of this suit was a married woman, having a husband then living, which fact was well known to the plaintiffs, and that they failed to join him in this suit. There was no error in the failure to join the defendant’s husband. I have so argued, and practically the court below so decided. It was for the court, a question of law on the facts upon which there was no issue of fact to go to the jury; for her marriage was never controverted or her having a husband living at the time the suit was brought. The real issue was, did the defendant purchase *249the plaintiff’s goods? and if so, even if she was a married womán, was she carrying on a sole and separate business for herself? These facts were substantially found by the jury in their verdict. They were the real issues presented and decided, and the court, as I think, took from the jury no material issue, if indeed any issue at all. It simply refused, as it had a right to do, an instruction which might have misled the jury.
The first error assigned we come now to consider, and it-is the last to be decided ; it is this: “ Because the verdict was not sustained by sufficient evidence, and is contrary to law.” If the evidence was sufficient, I have no doubt the law was. There was a conflict of evidence, but the jury that tried the case resolved the conflicts and disagreements in favor of the plaintiffs, as was their peculiar province. The court, trying the case below, refused to disturb the verdict then and there found; certainly, not because there is a conflict of testimony, for this has repeatedly been decided otherwise. If because, as is alleged, of insufficiency of testimony, I have only to say, that the jury thought and held the evidence sufficient, the court,- hearing all the case, concurred, and I will not disturb the conclusions they reached.
For these reasons, I am of opinion to affirm the judgment of the court below.